Citation Nr: 0821562	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  07-10 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1946 to 
August 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 determination by the 
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island.  

This matter was advanced on the docket after good or 
sufficient cause was shown to do so.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  It is as likely as not that the veteran's current 
bilateral hearing loss is the result of his service. 

2.  It is as likely as not that the veteran's current 
tinnitus is the result of his service. 


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
established.  38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  Service connection for tinnitus is established.  
38 U.S.C.A. 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  In the absence of proof of a current 
disability, there can be no valid claim.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

A disease must be shown to be of a chronic nature in service, 
or if not chronic, then seen in service with continuity of 
symptomatology demonstrated after discharge from service.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be 
granted.  The United States Court of Appeals for Veterans 
Claims (Court) has held that 38 C.F.R. § 3.385 does not 
prevent a claimant from establishing service connection on 
the basis of post-service evidence of hearing loss related to 
service when there were no audiometric scores reported at 
separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  

Importantly, the Court has also held that the regulation does 
not necessarily preclude service connection for hearing loss 
that first met the regulation's requirements after service.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a 
claimant who seeks to establish service connection for a 
current hearing disability must show, as is required in a 
claim for service connection for any disability, that a 
current hearing disability is the result of an injury or 
disease incurred in service, the determination of which 
depends on a review of all the evidence of record including 
that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; 
C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The veteran stated in support of this claim that his hearing 
was damaged due to his time in service, during which was 
exposed to large and small weapons fire during basic training 
and his four months as a rifleman.  He then trained as a 
paratrooper and was exposed to aircraft engine noise and 
"wash backs" from his parachuting jumps.  All of these 
duties were performed without protective hearing devices.

The evidence, including service personnel records (SPRs), 
supports the veteran's statements of time spent as a rifleman 
and a paratrooper with regular noise exposure.  The veteran's 
testimony is found to be very credible. 

The service medical records (SMRs) indicate no complaints of, 
or treatment for, hearing loss.  The separation examination 
indicates hearing at a normal level of 15/15 in both ears, 
providing limited evidence against this claim.

A private audiological evaluation was performed in April 1991 
by Dr. "R" at Mt. Kisco Hearing Center in Mt. Kisco, New 
York.  The examiner found the veteran to have mild-moderate 
sensorineural hearing loss bilaterally in the high 
frequencies, as well as tinnitus.  The etiology of the 
veteran's bilateral hearing loss and tinnitus was not 
discussed, and Dr. R offered no opinion on the subject.

A private audiological evaluation was performed in May 1997 
by Dr. "G" in Hyannis, Massachusetts.  This exam indicated 
hearing loss as well, although no written analysis was 
included with the audiological record.

A VA audiological evaluation was performed in May 2006.  The 
evaluation revealed bilateral, normal to moderately severe 
sensorineural hearing loss, sloping to the high frequencies, 
as measured by the VA standards stated above and explained in 
38 C.F.R. § 3.385.  The VA examiner was asked to provide an 
opinion with the evaluation.  The VA examiner stated, "I 
cannot resolve this issue [the etiology of the veteran's 
hearing loss and tinnitus] without resorting to mere 
speculation, based on reported onset of symptoms (1980's)."

In the May 2006 evaluation, the examiner cited a positive 
history of occupational noise as a relevant factor in 
determining the etiology of the veteran's hearing loss.  The 
veteran verified that his post-service occupation as a 
mechanical engineer for a heavy construction equipment 
manufacturer did in fact include frequent exposure to 
production and heavy equipment noise.  However, the veteran 
maintains that his hearing problems began due to the exposure 
to weapons fire, engine noise, and paratrooping "wash back" 
in service.  Again, the Board finds the veteran's testimony 
at the May 2008 hearing to be credible.

Because there is an approximate balance of positive and 
negative medical evidence, the benefit-of-the-doubt standard 
applies. 38 U.S.C.A. § 5107(b).  Reasonable doubt as to the 
origin of the veteran's bilateral hearing loss and tinnitus 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3.  
Accordingly, the appeal is granted.

Duty to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


